DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 07/20/2021 have been fully considered but they are not persuasive.
With respect to applicant’s arguments, specifically those directed towards Mackie failing to teach that data is validated responsive to determining that a device firmware hash value received from the sensor with sensor data matches a hash value previously received form the sensor and stored in the blockchain format, the examiner respectfully disagrees.
In para. [0045], Mackie discloses a sensor domain manager 53 that maintains a database that records sensor devices data.  Mackie discloses the recorded data includes information regarding performed maintenance operations, like firmware updates.  This data is stored in a blockchain format, as taught by Mackie in para [0046].  Within the blockchain itself, there exists hash tag values that represent a log of data, including firmware hash updates for that specific sensor the blockchain belongs, which per applicant’s specification is merely a unique value given to a blockchain indicating the updated.
The blockchain of Mackie, which contains the firmware update, is the validation.  As when received, the manager 53 validates hash values within the sensor specific blockchain match the previously stored blockchain, so to update only that sensor data.  This ensures only the right sensors are updated with their respective data while preventing possible information tampering.  

With respect to claim 15, the examiner appreciates applicant pointing out a typographical error.  The examiner would like to point to page 4 of the Office Action dated 4/27/2021.  In the second paragraph on page 4, the sentence starting with “Further” addresses claim 15.  The examiner inadvertently left out the claim number 15, indicating to applicant the how Mackie anticipates claim 15.  The typo was corrected below.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

1-6, 8-13 and 15 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Mackie et al. (2017/0238072).

With respect to claim 1, Machie et al. teaches in Fig. 2 a system for detecting fluid loss in a fluid distribution network [0019] that includes a fluid source (i.e. a fluid source in the pipe system), one or more fluid destinations and a network of fluid distribution conduits configured to enable fluid communication between the fluid source and the one or more fluid destinations (defining the pipe system), the system comprising: a plurality of sensors (i.e. a set of sensors, [0028]) disposed within the fluid distribution network (i.e. the pipe system), wherein: each of the plurality of sensors (i.e. the set of sensors, like Fig 1) is configured to quantify fluid flow [0021]; and each of the plurality of sensors (i.e. the set of sensors) is in network communication (via wireless signals, [0021]) with a processor (i.e. of a module, [0025-0026]) implemented smart contract engine (i.e. control module, 53); at least one processor (of the module) implemented smart contract engine (i.e. control module, 53), configured to: validate data received from one or more of the plurality of sensors (i.e. set of sensors), wherein said validation [0055] is based on a set of predefined rules (i.e. for example, running a voting algorithm to determine workload operations/parameters, [0055]); responsive to validation of data received from a sensor (i.e. a sensor from the set), record the validated data within a transaction block [0046] comprising validated data (i.e. data related to workload operations/parameters) received from one or more other sensors (i.e. set of sensors) from among the plurality of sensors (i.e. set of sensors); and append the transaction block to a blockchain ledger [0055]; a plurality of processor implemented peer nodes [0043], each configured to store and update a copy of the blockchain ledger (in the network of computers [0044]); and a data comparator (55, [0062-0063]) configured to: retrieve 
	The method steps of claim 8 are performed by the operation of the rejected claim 1.  Further, with respect to claim 15, Machie et al. teaches in Fig. 3 a computer program product (i.e. software saved within a computer system) for detecting fluid loss in a fluid distribution  

With respect to claims 2 and 9, Machie et al. teaches in Fig. 2 the system wherein the data comparator (55) is configured such that: the selected first sensor (i.e. the first of the sensor set) is (capable of being) located at or upstream of a fluid inlet of a junction point within the fluid distribution network (of the pipe system); and the selected second sensor (i.e. the second of the sensor set) is (capable of being) located within a branch originating from the junction point (as Machie et al. discloses the sensors are placed throughout the pipe system for the purpose of detecting leaks within the pipe system).

With respect to claims 3 and 10, Machie et al. teaches in Fig. 2 the system wherein the data comparator (55) is configured such that identification of occurrence of fluid loss [0048] is based on receiving and comparing the first set of fluid flow data (as collected by a first group of sensors, [0057]) against an aggregation of fluid flow data (i.e. a history of flow data received [0058] received from sensors located within each branch conduit originating from the junction point (i.e. the different probe locations along the pipe system where other sensors of a group are located and used to determine leaks within that system).

With respect to claims 4 and 11, Machie et al. teaches in Fig. 2 the system wherein the data comparator (55) is configured to detect fluid loss [0048] within the fluid distribution network (i.e. the pipe system) based on analysis of fluid flow data received from sensors 

With respect to claims 5 and 12, Machie et al. teaches in Fig. 2 the system wherein generation of the first set of fluid flow data and the second set of fluid flow data respectively by said first sensor (i.e. the first sensor of a set of sensors) and said second sensor (i.e. the second sensor of a set of sensors), occurs within a predefined time window [0064].

With respect to claims 6 and 13, Machie et al. teaches in Fig. 2 the system further comprising an anomaly response controller (i.e. a portion of a controller running a statistical algorithm), configured to implement a predefined action (i.e. to store data sets related to vibrations when a leak has been detected [0064]) in response to detection of fluid loss (leak) within the fluid distribution network (pipe system).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Mackie et al. (2017/0238072) which teaches structure and a method for the analysis of flow in pipe systems.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW G MARINI whose telephone number is (571)272-2676.  The examiner can normally be reached on Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Gray can be reached on 571-272-2119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 





/MATTHEW G MARINI/Primary Examiner, Art Unit 2853